MEMORANDUM **
Maria Magdalena Adame Avila, a native and citizen of Mexico, petitions pro se for review of the Board of Immigration Appeals’ (“BIA”) order dismissing her appeal from an immigration judge’s (“IJ”) order denying her cancellation of removal application. We have jurisdiction under 8 U.S.C. § 1252. We review de novo claims of constitutional violations. Torres-Aguilar v. INS, 246 F.3d 1267, 1271 (9th Cir. 2001). We deny the petition for review.
Adame Avila’s contention that the IJ’s failure to inform her of her ability to seek an extension of her voluntary departure period denied her due process fails because the BIA’s order granting Adame Avila voluntary departure informed her of her ability to seek an extension from the district director. See Lata v. INS, 204 F.3d 1241, 1246 (9th Cir.2000) (explaining that to prevail on a due process claim it is necessary to show prejudice); cf. Elnager *39v. INS, 930 F.2d 784, 787 (9th Cir.1991) (any alleged errors made by IJ may be rendered harmless by the BIA).
Additionally, Adame Avila cannot demonstrate she was prejudiced by the IJ’s failure to inform her of her ability to seek deferred action. See Lata, 204 F.3d at 1246.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.